In an action for damages for personal injuries sustained by the plaintiff while working in an exhibit building at the New York World’s Fair, as the result of negligence on the part of defendant’s employees engaged in installing and assembling vulcanizers, one of which struck the plaintiff, plaintiff was awarded a verdict of $2,500. Judgment entered upon the verdict, and order denying the defendant’s motion to set aside the verdict and for a new trial, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.